Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos 10,908,945 and 10,198,286 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the module of claims 1-12 and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraphs 9-10 recite that modules may be implemented in hardware on an integrated circuit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 11-13, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jordan et al. (US 2010/0333098).

Regarding claim 1, Jordan discloses a module arranged to:
receive a memory request and to assign a transaction identifier to the received memory request [see paragraphs 67 & 83; processor may receive load/store instructions, and a tag (transaction identifier) may be allocated for an instruction]; and issue the memory request to a memory and to trigger the freeing of the assigned transaction identifier in response to receiving a response from the memory [see paragraph 96; when information is received that an instruction has completed, the associated tag is freed so that it may be re-used].

Regarding claim 2, Jordan discloses, the module according to claim 1, further arranged to receive a plurality of memory requests and to select a memory request to issue from any received memory requests which have not yet been issued [see paragraph 32; instructions may be executed out-of-order].

Regarding claim 4, Jordan discloses the module according to claim 2, wherein the memory requests received include one or more memory addresses defined in a virtual address space, the memory request issued to memory includes one or more physical memory addresses determined using translation information and wherein the translation information comprises a translation of a virtual memory address in the memory request to a physical memory address or a pointer to the translation [see paragraph 73; data memory accesses involve address translations].

Regarding claim 5, Jordan discloses the module according to claim 4, arranged to select a memory request to issue from any received memory requests which have not yet been issued according to pre-defined rules [see paragraph 32; instructions may be executed out-of-order from reorder buffer]; and optionally wherein the pre-defined rules cause the selection of a memory request received from a memory management unit ahead of a memory request received with a transaction identifier assigned by the module and if there is not a memory request received from the memory management unit, selection of a received memory request with a transaction identifier assigned by the module based at least in part on a time of receipt of the translation information for the memory requests [this final limitation is cited as optional, therefore no art has been cited for said limitation]. 

Regarding claim 6, Jordan discloses the module according to claim 1, wherein the transaction identifiers assigned by the module are external transaction identifiers and wherein the module is arranged to issue memory requests using the assigned external transaction identifiers [see paragraph 89, wherein a tag is distinguished from an internal identifier and is therefore considered an external identifier under BRI, as the claim does give any further information for what an external identifier comprises].

Regarding claim 11, Jordan discloses the module according to claim 1, comprising a read path arranged to receive memory read requests and a write path arranged to receive memory write requests [see paragraph 67; wherein the load store unit of the processor is interpreted as the processor containing a read path and a write path as claimed].


Claims 12-13, 15 and 19-20 are method and system claims that recite the same limitations as claims 1-2 and 6 above and are rejected using similar reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan in view of Steely et al. (US 6,154,816).

Regarding claim 18, Jordan discloses the method according to claim 11 as discussed above.

Jordan does not expressly disclose checking received memory requests for data hazards and in response to detecting a hazard, setting a flag for the incoming request and wherein a memory request cannot be issued if the flag is set.

Steely discloses a computer system that handles read and write requests, and flags are set to indicate possible dependency conflicts (hazards) [see Col. 31, lines 2-12].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the conflict flags of Steely in the system of Jordan.

The motivation for doing so would have been to simplify coherency and ordering [see Steely, Col. 31, lines 8-12].

Therefore, it would have been obvious to combine Steely with Jordan for the benefits listed above, to obtain the invention as specified in claim 18.


	
	Allowable Subject Matter
Claims 3, 7-10, 14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose or render obvious the subject matter of claims 3, 7-10, 14, and 16-17

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9, that Jordan does not teach memory requests, but rather teaches instruction. Applicant argues that instructions are known in the art to be in machine code for a processor. Whereas a memory request is a signal communicating a desired access to a memory. Examiner argues that there is no clear distinction a memory request and an instruction. Jordan discloses in paragraphs 50 and 67-68, that a load store unit comprising a cache memory can process data memory references of load and store instructions. A load/store instruction to a cache memory would certainly fit the Applicant’s view of a memory request, as a load/store instruction would be a request to load data from or store data to a cache memory. This would be analogous to the claimed memory request, as the claim is currently written. Applicant is encouraged to add claim language to make a clear distinction between type of memory requests, though it is unclear whether such an amendment would overcome the prior art of record.
Applicant additionally argues on page 9, that Jordan fails to disclose a triggering of the freeing of the assigned transaction identifier in response to receiving a response from the memory. Jordan discloses in paragraph 91:
A tag value may be freed in some embodiments, for example, upon the commitment (retirement) of all the one or more instructions having been assigned that tag value.
And at paragraph 96:
when information is received at the TLU indicating that all instructions in a group have completed executing, the instructions are able to be committed. In one embodiment, a group of instructions may be committed only after instructions prior to the group of instructions in program order have already been committed (or are in the process of being committed). As will be described below, next tag array 430 is used in this process. After a group of instructions has been committed (or is being committed), the tag value corresponding to that instruction group is freed and placed back in the available pool of tag values.
Therefore, from the passages above, one can see that if a single load instruction comprising a tag is executed in cache memory, information indicating the instruction is completed is sent back and the instruction is committed. The tag is then freed in response to the committing so that the tag may be re-used for a future instruction. Therefore, Jordan discloses a triggering of the freeing of the assigned transaction identifier in response to receiving a response from the memory as claimed. 


	CLOSING COMMENTS
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-10772-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137